 JOBBERS MEAT PACKING CO.Jobbers Meat Packing Co., Inc. and ProvisionHouse Workers Union Local 274, United Foodand Commercial Workers International Union,AFL-CIO, Petitioner. Case 21-RC-16266September 9, 1980DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on March 21, 1980, and the RegionalDirector's report recommending disposition ofsame. The Board has reviewed the record in lightof the exceptions and brief submitted by the Peti-tioner, and hereby adopts the Regional Director'sfindings and recommendations only to the extentconsistent herewith.In his report, the Regional Director, inter alia,recommended that the Employer's Objection 2 besustained and a new election be directed.2Objec-tion 2 contends that eligible voters were disenfran-chised because the Board agent started the electionapproximately 2 hours later than the scheduledtime.The Regional Director found that the Boardagent arrived and opened the polls 2 hours late be-cause he became lost and had mechanical problemswith a GSA car en route. The investigation alsodisclosed that one eligible voter was disenfran-chised as a result of the late start of the election.The voter, a truckdriver, left the Employer's facili-ty to make his scheduled deliveries at or about 7a.m. The election had been scheduled to begin at 6a.m., but the polls did not open until 8 a.m.In sustaining the Employer's Objection 2, theRegional Director found that "the denial to an eli-gible employee of his right to vote resulting fromthe Board agent's failure to open the polls at thescheduled time, constitutes a serious departurefrom the high standards which the Board requiresin the conduct of its elections." Hence, he recom-mended that a new election be conducted. We dis-agree.As the Regional Director correctly found, theBoard does not set aside an election based solelyon the fact that the Board agent conducting theelection arrived at the polling place later thanscheduled, thereby causing the election to be de-' The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: II for, and 7 against, the Pe-titioner; there was I challenged ballot, an insufficient number to affectthe results of the election.I In the absence of exceptions, we adopt, pro forma, the Regional Di-rector's recommendation that the Employer's other objections be over-ruled.layed.3The Board has set aside elections in suchcircumstances, however, where it also was shownthat the votes of those possibly excluded couldhave been determinative.4In addition, the Boardhas set aside elections where the votes of thosepossibly excluded could not have been determina-tive, but where the record also showed accompa-nying circumstances that suggested that the votemay have been affected by the Board agent's lateopening or early closing of the polls5or it was im-possible to determine whether such irregularity af-fected the outcome of the election.6Applying these principles here, we do not findthat the results of the election held on March 21,1980, should be set aside. As indicated above, thetally of ballots at the election showed 11 for, and 7against, the Petitioner. There was one challengedballot. Thus, even if the challenged ballot and thepossibly excluded voter had voted against the Peti-tioner, such votes would not, as the Regional Di-rector found, have been determinative. In additionwe do not have, on the record now before us, anyevidence, or allegations, that the Board agent's lateopenings of the polls affected the outcome of theelection.7Hence, we see no reason to find, on therecord before us, that the possible exclusion of asingle employee-whose ballot could not havebeen determinative-warrants setting aside theelection. In sum, we find no merit in the Employer's Ob-jection 2, and we hereby overrule it. Because theEmployer's other objections were similarly over-ruled (see fn. 2, supra), we find no basis for settingaside the election held on March 21, 1980. Accord-ingly, as the Petitioner received a majority of theballots cast in the election, we shall issue a certifi-cation of representative.I Jim Kraur Chevrolet, Inc., 240 NLRB 460 (1979): see also GrantsHome Furnishings, Inc., 229 NLRB 1305, 1306, fn. 9 (1977).We find Versail Manufacturing, Inc.. Subsidiary of Phillips Industries,Inc., 212 NLRB 592 (1974). relied on by the Regional Director, to befactually distinguishable. There the employee was prevented from votingby his own actions. See also Gal Gas Redding, Inc., 241 NLRB 290(1979).4 The Nyack Hospital, 238 NLRB 257 (1978) (technical unit and serviceand maintenance unit); B d B Better Baked Foods. Inc., 208 NLRB 493(1974); Yerges Van Liners Inc., 162 NLRB 1259, 1260 (1967); G.H.R.Foundry Division. The Dayton Malleable Iron Company, 123 NLRB 1707,1709 (1959); and Alterman-Big Apple, Inc., 116 NLRB 1078, 1080 (1956).5 The Nyack Hospital, supra (office clerical unit); Marvin Neiman d/b/aConcourse Nursing Home, 230 NLRB 916 (1977); Vegas Village ShoppingCorporation, 229 NLRB 279 (1977)6 Kerona Plastics Extrusion Company, 196 NLRB 1120 (1972).7 Although the Employer's other objections alleged certain accompa-nying circumstances, the Regional Director investigated and found nomerit in such objections The Employer has not filed any exceptions, orcross-exceptions, to the Regional Director's recommendations on theother objections See fn. 2, supra.8 To find otherwise, in the circumstances here, would be to establish aper se rule We have carefully avoided establishing such a rule whichcould be easily abused.252 NLRB No. 841 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Provision House Work-ers Union Local 274, United Food and CommercialWorkers International Union, AFL-CIO, and that,pursuant to Section 9(a) of the National Labor Re-lations Act, as amended, the said labor organizationis the exclusive representative of all the employeesin the following appropriate unit for the purposesof collective bargaining in respect to rates of pay,wages, hours of employment, or other conditionsof employment:All production and maintenance employees,meatcutters, clean-up employees and truck-drivers employed by the Employer at its facili-ty located at 4820 Everett Avenue, Los Ange-les, California; excluding office clerical em-ployees, guards and supervisors as defined inthe Act.42